DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ reply of 6/27/2022 has been received and entered into the application file. Claims 5 and 6 are pending.

Claim Interpretation
Claim 5 is interpreted as being directed to a method for producing an epithelia cell sheet.  The epithelial cell sheet produced must comprises one or more cells that:
(i) express an epithelial stem cell marker (e.g. p75 neurotrophine receptor (p75NTR), CD271), 
(ii) express a proliferating cell marker (e.g. Ki76), 
(iii) express corneal epithelial cell marker keratin-12, and
(iv) maintain a property as stem cells. 
The specification lists p75 neurtrophine receptor (p75NTR) and CD271 as examples of epithelial stem cell markers, and Ki76 as an example of a proliferating cell marker (See ¶0053 of PGPub).  However, these are not considered imitating to the claims.  The claims are given their broadest reasonable interpretation that permits for expression of any known epithelial stem cell marker and any proliferating cell marker. The specification does not provide a definition for ‘property of stem cell’, thus this term is given its broadest reasonable interpretation which is: one or more cell sin the epithelial cell sheet must have one or more stem cell markers, or stem cell properties, such as ability to self-renew while maintaining an undifferentiated state as well as the ability to differentiate into a more specialized cell type.  These characteristics can be shown by different cells in the cell sheet. 
The method requires only a single active step: culturing cells derived from oral mucosal epithelium on a substrate in serum-free medium.  The phrase “cells derived from oral mucosal epithelium” permits for the cells to be oral mucosal epithelial cells, or cells derived from oral mucosal epithelial cells.  (Note: at the time the application was filed, the only cell type known to be ‘derived from’ oral mucosal epithelial cells were corneal epithelial-like cells (See Ilmarinen et al, Acta Ophthal, 2013).  The serum-free medium must comprise:
(i) EGF protein (which is understood to mean epithelial growth factor) or KGF protein (understood to mean keratinocyte growth factor);
(ii) a serum free supplement (as described); 
(iii) a ROCK inhibitor; and
(iv) one or more catechins.

The (ii) serum-free supplement is a generic description of the B-27 Supplement as commercially available at the time of filing of the instant application.  The components of B-27 Supplement was known, but the concentrations were proprietary.  The instant claims do not specify any concentrations.  

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 5-6 under 35 USC 112(b):
	The amendment to claim 5 to remove the trademark “B-27 Supplement” is effective to obviate the basis of the rejection.  The rejection is withdrawn.  

Allowable Subject Matter
	Claims 5-6 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the method as claimed.  Specifically, the closest prior art is considered to be Ilmarinen et al (Acta Ophthal, 2013).  Ilmarinen et al disclose culturing human oral mucosal epithelial cells on collagen IV-coated inserts in serum-free conditions, optionally in presence of EGF (See Pg 745, col. 2-3).  Ilmarinen et al teach the method generates stratified epithelial cell sheets.  The generated cell sheets appear to be identical to the cell sheets produced by the methods of claims 5 and 6, despite being made by a different method (see Office Action of 1/14/2022, Pg 5-6).  Ilmarinen et al do not teach or suggest inclusion of (ii) a serum-free supplement as defined in claim 5, (iii) ROCK inhibitor, nor (iv) one or more catechins, as required by instant claim 5.  The prior art does not teach or suggest a reason to further include each of (ii) a serum-free supplement as defined in claim 5, (iii) ROCK inhibitor, and (iv) one or more catechins to the culture medium of Ilmarinen et al.  
It is noted that the international stage PCT application suggests a rejection relying on Yokoo et al (IOVS, 2008) to render obvious inclusion of B27 supplement in the culture medium of Ilmarinen et al. However, Ilmarinen et al describes culturing human oral mucosal epithelial cells, whereas Yokoo et al describe culturing human corneal epithelial cells.  The effects of supplements on these different cell types cannot be extrapolated to one another.  Furthermore, neither teach inclusion of (iv) one or more catechins. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633